DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2020 has been entered.
Applicant’s amendment/response filed 11/16/2020 has been entered and made of record. Claims 1, 12, 14, and 21 were amended. Claims 5, 16, and 23 were cancelled. Claims 1, 3, 12, 14, and 21-22 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0156518) in view of Mitchell et al. (US 2017/0103562).
Regarding claim 1, Mammou teaches/suggests: An apparatus to facilitate encoding of point cloud data, the apparatus comprising: 
one or more processors (Mammou Fig. 7: processors 710a-710n) to: 
receive point cloud data including a plurality of images and camera parameters (Mammou [0275]: “At 402, a point cloud is received by an encoder. The point cloud may be captured, for example by one or more sensors;” [0050]: “In some embodiments, a system, may include one or more LIDAR systems, 3-D cameras, 3-D scanners, etc., and such sensor devices may capture spatial information, such as X, Y, and Z coordinates for points in a view of the sensor devices. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local reference point, such as a sensor location);” [0333]: “For example, a sensor, such as sensor 102, at 502 may capture a 3D image and at 504, the sensor or a processor associated with the sensor may perform a 3D reconstruction based on sensed data to generate a point cloud.” [The sensor location is a camera parameter. In addition, other camera parameters are inherent and/or implicit features of 3D reconstruction.]); 
generate encoded point cloud data including a color texture image of the plurality of images, and depth map metadata associated with the color texture image to describe the camera parameters and a mapping of the cropped regions to a real coordinate space (Mammou [0276]-[0277]: “At 404, compressed point cloud information is determined … At 406, a compressed point cloud is encoded using the compressed point cloud information 
generate a depth map for the color texture image based on the depth map metadata, and store the depth map metadata (Mammou [0284]-[0285]: “At 412 a color patch image is generated for the points of the point cloud included in the patch … In addition, depth information for the points of the patch relative to the patch plane is determined at 416, and at 418 a depth patch image is generated based on the depth information determined at 416;” [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”), 
wherein the depth map is segmented and decomposed into axis-aligned rectangular cropped regions (Mammou [0123]: “A segmentation process may decompose a point cloud into a minimum number of patches (e.g., a contiguous subset of the surface described by the point cloud), while making sure that the respective patches may be represented by a depth field with respect to a patch plane;” [0250]: “Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0).”), 
wherein the rectangular cropped regions and corresponding regions in the color texture image are bin-packed into a single depth image and the color texture image, respectively to maximize area usage (Mammou [0286]: “…at 420 the patch images for the patches are packed into one or more image frames;” [0170]: “In some embodiments, depth maps associated with patches, also referred to herein as “depth patch images,” such as those described above, may be packed into a 2D image frame;” [0175]: “In some embodiments, the packing process can be considered a bin-packing problem and a first decreasing strategy as described above may be applied to solve the bin-packing problem.”), and 
store size metadata that are used to map the rectangular cropped regions to the real coordinate space (Mammou [0063]: “For example, patch information indicating sizes and shapes of patches determined for the point cloud and packed in an image frame may be generated and/or encoded by an auxiliary patch-information compression module;” [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”); and 
facilitate compression of the color texture image and the depth image (Mammou [0276]-[0277]: “At 404, compressed point cloud information is determined … At 406, a compressed point cloud is encoded using the compressed point cloud information determined at 404.”).
Mammou does not teach/suggest store bin offset. Mitchell, however, teaches/suggests store bin offset (Mitchell [0030]: “A bin-packing algorithm and/or other technique may be used to calculate an efficient placement of these non-transparent pixels, creating a single "collage" sequence containing all non-transparent pixel sections for individual ones of the layers. Metadata (e.g., from an XML source) may encode the relative displacement of the layers along the depth-of-field axis, and/or the static placement of these areas.”). At the time of the effective filing, the substitution of one known element (the relative displacement, i.e., bin offset, of Mitchell) for another (the static placement, i.e., UV location, of Mammou) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to determine the position of the patch.

Claim 12 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Mammou as modified by Mitchell further teaches/suggests at least one non-transitory computer readable medium having instructions stored thereon (Mammou Fig. 7: memory 720 including program instructions 722).

Claim 21 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Claims 3, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0156518) in view of Mitchell et al. (US 2017/0103562) as applied to claims 1, 12, and 21 above, and further in view of Do et al. (US 2017/0231550).
Regarding claim 3, Mammou as modified by Mitchell teaches/suggests: The apparatus of claim 1, wherein the metadata comprises a minimum depth for the depth map and corresponding camera parameters (Mammou [0249]-0251]: “In some embodiments, for each patch, the following information may be encoded … Its location (U0, V0) in the packed image frame and the extent of its 2D bounding box (DU0, DV0) … Minimum/maximum/average/median depth value;” [0167]-[0169]: “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping … Store the 3D to 2D transform parameters or the pixel coordinates associated with each point … Store X, Y, Z coordinates in the geometry images instead of or in addition to the depth information.”). Mammou does not teach/suggest wherein the depth image is resizable to match one or more pre-specified restrictions on a maximum image size to limit memory footprint per frame. Do, however, teaches/suggests wherein the depth image is resizable to match one or more pre-specified restrictions on a maximum image size to limit memory footprint per frame (Do [0195]: “Because the image taken by the mobile phone could have a big size, the image is resized to 512 pixels on its longest edge, using cubic interpolation with anti-aliasing enabled, before feeding it into the detection pipeline, in order to reduce the processing time and the memory footprint.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the depth image frame of Mammou as modified by Mitchell to be resized as taught/suggested by Do in order to reduce the processing time.

Claims 14 and 22 recite limitations similar in scope to those of claim 3, and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “wherein the rectangular cropped regions and corresponding regions in the color texture image are bin-packed into a single depth image and the color texture image, respectively to maximize area usage, and store bin offset and size metadata that are used to map the rectangular cropped regions to the real coordinate space” are moot in view of the new ground(s) of the rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10593066 – compression
US 2015/0235392 – bin packing
US 2015/0371410 – bin packing
US 2018/0237235 – bin offset
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611